314 S.W.3d 624 (2010)
Sandra LUEHRS and all Occupants, Appellants,
v.
WELLS FARGO BANK, NA, as Trustee Under the Pooling and Servicing Agreement Dated as of April 1, 2004, and Merrill Lynch Mortgage Investors Trust Mortgage Loan Asset-Backed Certificates, Series 2004-WMC3, Appellees.
No. 05-09-01402-CV.
Court of Appeals of Texas, Dallas.
June 2, 2010.
V. Paige Pace, Pace & Associates, P.C., Dallas, for Appellants.
Sandra Luehrs, Plano, pro se.
Diana Estala Stevens, Mann & Stevens, PC, Houston, for Appellees.
Antoinette Varela, pro se.
Before Justices O'NEILL, FRANCIS, and MURPHY.

OPINION PER CURIAM
PER CURIAM.
Before the Court is appellees' April 14, 2010 motion to dismiss for want of prosecution. In the motion, appellees note that following an extension of time, appellant's brief was due March 30, 2010 but had not been filed. To date, appellant has failed to file her brief, respond to appellees' motion to dismiss, or otherwise communicate with the Court regarding this appeal. Accordingly, we GRANT appellees' motion and DISMISS this appeal for want of prosecution. See TEX.R.APP. P. 38.8(a)(1).